Citation Nr: 1425298	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  09-40 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for residuals of a right knee injury.  

2.  Entitlement to service connection for residuals of a right knee injury.  

3.  Entitlement to an increased rating for residuals of a fracture of the spinous process of the 4th lumbar vertebra with disc disease and arthritis, currently rated as 60 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

Pursuant to 38 C.F.R. § 20.900(c), the appeal has been advanced on the Board's docket.  

The Veteran served on active duty from November 1943 to January 1946.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The record, to include a February 2009 private examination report, raises the issue of whether new and material evidence has been submitted to reopen a claim for service connection for a left knee disability.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ) and the Board does not have jurisdiction.  Thus, the issue is referred to the AOJ for appropriate action.  

The issues of service connection for residuals of a right knee injury and for residuals of a fracture of the spinous process of the 4th lumbar vertebra with disc disease and arthritis being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an April 2003 rating decision, service connection for residuals of a right knee injury was denied. 

2.  The evidence received since the April 2003 rating decision regarding service connection for a right knee disability is new and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

The criteria for reopening a service connection claim for a right knee disability have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.1100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an April 2003 rating decision, the application to reopen a claim for service connection for residuals of a right knee injury was denied based on a finding that additional evidence submitted was not new and material.  The record reflects the original right knee claim was denied as the evidence did not establish a right knee disability related to service.  

A claim that has been previously denied may be reopened if new and material evidence is received with respect to that claim.  New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); see Shade v. Shinseki, 24 Vet. App. 110 (2010) (finding that the language of 38 C.F.R. § 3.156(a) creates a low threshold, with the phrase "raises a reasonable possibility of substantiating the claim" enabling rather than precluding reopening and not constituting a third requirement that must be met before the claim is reopened). 

The evidence of record associated with the claim file since the April 2003 rating decision includes a February 2009 private report reflecting history of a knee injury during service in 1945, and findings reported include right knee weakness and swelling.  For the purpose of reopening claims, the credibility of the evidence is presumed. 

The evidence is new and material.  Reopening is warranted.  


ORDER

New and material evidence has been presented to reopen the claim for service connection for a right knee disability. 


REMAND

The Veteran seeks service connection for a right knee disability, and a rating higher than 60 percent for his service-connected residuals of a fracture of the spinous process of the 4th lumbar vertebra with disc disease and arthritis.  

As reflected in the October 2009 VA Form 9, he asserts he injured his knee on active duty.  A February 2009 private report reflects a history of a knee injury during service and findings reported include right knee weakness and swelling.  A VA examination is warranted.  

With respect to the residuals of a fracture of the spinous process of the 4th lumbar vertebra with disc disease and arthritis, the Veteran was afforded a VA examination in June 2008.  In a February 2009 private report, symptoms associated with the back disability were reported.  The fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As it appears that the Veteran's back disability may have worsened since his last VA evaluation, he must be provided with new examination to assess the present severity of his back disability.  

Lastly, a record in the electronic file references VA Vocational Rehabilitation on August 28, 2013.  The Veteran's Vocational Rehabilitation folder is to be associated with the record.  

Accordingly, the case is REMANDED for the following action:

1.  Associate the Vocational Rehabilitation folder with the claim file.  

2.  Schedule the Veteran for a VA right knee examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a right knee disability with symptoms to include weakness and swelling is related to his active service, or is caused by or aggravated by service-connected residuals of a fracture of the spinous process of the 4th lumbar vertebra with disc disease and arthritis.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Schedule the Veteran for a VA spine examination by an appropriate medical professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  

The examiner is to accomplish all indicated tests.  The current extent of impairment must be described, to include that associated with recurrent flare-ups, incapacitating episodes requiring bed rest prescribed by a physician, and objective neurologic abnormalities, including but not limited to bowel or bladder impairment.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

4.  Finally, readjudicate the appeal.  If either of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


